Citation Nr: 0634360	
Decision Date: 11/07/06    Archive Date: 11/16/06

DOCKET NO.  04-17 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension as secondary to a service-connected disability.

2.  Entitlement to service connection for hypertensive heart 
disease as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from June 1952 to January 
1955. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied service connection for hypertension 
and hypertensive heart disease.  

The veteran and his wife testified at a hearing held before 
the undersigned Veterans Law Judge in June 2006.  A 
transcript of that hearing has been associated with the 
claims file. 


FINDINGS OF FACT

1.  An unappealed May 2002 rating decision denied service 
connection for hypertension on the basis that this condition 
was not related to service or to his service-connected post-
traumatic stress disorder (PTSD).

2.  The evidence received since the May 2002 rating decision 
includes three medical opinions that the veteran's 
hypertension may have been aggravated by his service-
connected PTSD. 

3.  Medical evidence indicates that the veteran's 
hypertensive heart disease is secondary to his hypertension 
and has been aggravated by his service-connected PTSD.  


CONCLUSIONS OF LAW

1.  A May 2002 rating decision which denied service 
connection for hypertension is final.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 20.302, 20.1103 
(2006).

2.  The additional evidence presented since the May 2002 
rating decision is new and material, and the claim for 
service connection for hypertension has been reopened.  38 
U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002 & Supp. 2005); 
38 C.F.R    §§ 3.102, 3.156, 3.159 (2006).

3.  Hypertension and hypertensive heart disease were 
aggravated by the veteran's service-connected PTSD.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West Supp. 2005); 38 
C.F.R. §§ 3.303, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection has been established for PTSD.  The 
veteran now claims that he has hypertension and hypertensive 
heart disease which are proximately due to his service-
connected PTSD.  For the reasons set forth below, the Board 
finds that new and material evidence has been submitted to 
reopen a final May 2002 rating decision which denied service 
connection for hypertension.  The Board also finds that the 
veteran's hypertension and hypertensive heart disease have 
been aggravated by his service-connected PTSD.

I.  New and Material Evidence to Reopen a 
Claim of Entitlement to Service 
Connection for Hypertension

The veteran is seeking service connection for hypertension.  
However, since an unappealed May 2002 rating decision denied 
service connection for hypertension, the Board must first 
determine whether new and material evidence has been 
submitted to reopen this claim.  For the reasons set forth 
below, the Board finds that such evidence has been submitted 
to reopen this claim.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Certain chronic diseases, including hypertension, may be 
presumed to have been incurred in or aggravated by service if 
manifest to a compensable degree within one year of discharge 
from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 (2006).

In addition, a disability which is proximately due to or 
results from another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  When aggravation 
of a veteran's nonservice-connected condition is proximately 
due to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Id.; see also 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Board notes that 38 C.F.R. § 3.310 was amended, effective 
October 10, 2006.   This regulation now provide that any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level.

However, since the veteran filed his claim prior to the 
change in the regulation and as the former criteria appears 
more favorable to the veteran, the Board will apply prior 
version rather the newly revised criteria.  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991) (holding that, 
where a law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to appellant should and will apply unless Congress provides 
otherwise or permits the Secretary to do otherwise)); see 
also VAOPGCPREC 7-03; VAOPGCPREC 3-00, 65 Fed. Reg. 33,422 
(April 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 
C.F.R. § 3.114 (2006).

The RO initially denied service connection for hypertension 
in an unappealed May 2002 rating decision.  The relevant 
evidence at the time of that decision included the veteran's 
service medical records, VA outpatient treatment records, and 
a March 2002 VA examination report.  These records show that 
the veteran was first diagnosed with hypertension in 2000.  
The March 2002 VA examination report includes a medical 
opinion that the veteran's hypertension was not caused by his 
service-connected PTSD but that it certainly could have been 
aggravated by PTSD.  
Based on the foregoing, the RO issued a rating decision in 
May 2002 in which it denied service connection for 
hypertension as secondary to service-connected PTSD.   

The veteran was notified of the May 2002 rating decision and 
of his appellate rights in a letter dated that same month; 
however, he did not seek appellate review within one year of 
notification.  Therefore, the May 2002 rating decision is 
final and not subject to revision upon the same factual 
basis.  See 38 U.S.C.A. § 7105(c); see also 38 C.F.R. §§ 
20.302, 20.1103.

In June 2003, the veteran attempted to reopen his claim for 
service connection for hypertension as secondary to service-
connected PTSD on the basis of new and material evidence.  In 
an August 2003 rating decision, the RO reopened the veteran's 
claim on the basis of new and material evidence but then 
denied the claim on the merits.  However, the requirement of 
submitting new and material evidence to reopen a claim is a 
material legal issue that the Board is required to address on 
appeal regardless of the RO's determination.  Barnett v. 
Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  Therefore, 
the Board must determine whether new and material evidence 
has been submitted to reopen the claim for service connection 
for hypertension since the final May 2002 rating decision.

Under VA law and regulation, if new and material evidence is 
presented or secured with respect to a final decision, the 
Secretary shall reopen and review the former disposition of 
that claim.  See 38 U.S.C.A. § 5108.  When a claim to reopen 
is presented, a two-step analysis is performed.

The first step is to determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."  See Elkins v. West, 12 Vet. App. 209, 
218-19 (1999) (en banc); see also 38 U.S.C.A. § 5108; Hodge 
v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According 
to VA regulation, "new" means existing evidence not 
previously submitted to agency decision makers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, related to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156(a) (2006).  New and material evidence cannot 
be cumulative or redundant.  Id.

Second, if VA determines that the evidence is new and 
material, VA may then proceed to evaluate the merits of the 
claim on the basis of all evidence of record, but only after 
ensuring that the duty to assist has been fulfilled.  See 
Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  

The evidence that must be considered in determining whether 
there is a basis for reopening the veteran's claim is 
evidence that has been added to the record since the final 
May 2002 rating decision.  Since that decision, three medical 
professionals have indicated that a possible relationship 
exists between the veteran's hypertension and his service-
connected PTSD.  A February 2003 report from M.G., M.D.; a 
September 2003 report from J.R., M.D.; as well as a July 2003 
VA examination report include medical opinions that the 
veteran's hypertension may have been aggravated by his 
service-connected PTSD. 

These medical records are new and material, because they did 
not exist at the time of the May 2002 rating decision and 
contribute to a more complete picture of the issue concerning 
whether the veteran's hypertension is proximately due to his 
service-connected PTSD.  Hodge, 155 F.3d at 1363 (Fed. Cir. 
1998) (holding that new evidence could be sufficient to 
reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim).  Accordingly, 
the claim for service connection for hypertension is 
reopened.

Having reopened the veteran's claim, the next question is 
whether the Board is permitted to conduct a de novo review at 
this time.  In Bernard v. Brown, 4 Vet. App. 384, 386 (1993), 
the U.S. Court of Appeals for Veterans Claims (Court) held 
that before the Board can address a question that has not 
been decided by the RO, it must determine whether the veteran 
has been given adequate notice of the need to submit evidence 
or argument on that question, and an opportunity to address 
the question at a hearing and, if not, whether the veteran is 
prejudiced thereby.  Since the Board finds below that service 
connection for hypertension is granted based on aggravation, 
there is no prejudice to the veteran in adjudicating this 
claim on the merits.  

II.  Entitlement to Service 
Connection for Hypertension and 
Hypertensive Heart Disease

Medical evidence indicates that the veteran's hypertension 
and hypertensive heart disease have been aggravated by his 
service-connected PTSD.  
Accordingly, the Board finds that service connection for 
hypertension and hypertensive heart disease is warranted on 
the basis of aggravation. 

First, there is no evidence that the veteran's hypertension 
and hypertensive heart disease are directly related to 
service.  The veteran's service medical records make no 
reference to heart disease, to include hypertension.  Of 
particular relevance, blood pressure readings at the time of 
his separation physical were 128/80, 124/78, and 132/82.  
Indeed, heart disease was not shown until many years after 
service.  VA outpatient treatment records dated in 2000 list 
diagnosis of coronary artery disease and hypertension.  
Moreover, medical evidence does not indicate that either 
condition had its onset in service or during the one-year 
presumptive period after service. 

However, evidence indicates that his hypertension and 
hypertensive heart disease have been aggravated by his 
service-connected PTSD.  This evidence includes opinions 
provided by a VA examiner and two private cardiologists. 

In March 2002, a VA examiner reviewed the claims file and 
examined the veteran before providing the following opinion: 
"[T]he veteran's hypertension is certainly not due to PTSD, 
but it could certainly be aggravated by the PTSD, which is 
apparently fairly severe, since the veteran has had numerous 
visits to the Mental Hygiene Clinic during the past several 
years."

In July 2003, the same examiner reviewed the claims file 
again and provided the following opinions: that the veteran's 
hypertensive heart disease is related to hypertension; that 
his hypertension was not caused by his PTSD; but that "it is 
possible that the PTSD could aggravate his hypertension, as 
it is well known that anxiety can raise blood pressure, 
although this is not usually a permanent effect." 

In a February 2003 report, Dr. M.G. indicated that he had 
been treating the veteran since December 2002 for 
hypertensive heart disease with left ventricular hypertrophy 
and mild decrease in his left ventricular function.  Dr. M.G. 
then indicated that the veteran's PTSD and associated chronic 
anxiety "seems to aggravate his hypertension which many, in 
turn, be partially responsible for his chronic dyspnea and 
current problems with his hypertensive heart disease."

In a September 2003 report, Dr. J.R. indicated that he had 
been the veteran's treating cardiologist and that the veteran 
suffered from severe dilated cardiomyopathy, hypertension 
with hypertensive heart disease, and problems with volume 
overload.  Dr. J.R. indicated "[T]here is a 50% chance that 
the [veteran's] post-traumatic stress disorder has 
contributed or caused [his] hypertension, hypertensive heart 
disease and dilated cardiomyopathy."  

In light of the foregoing, it appears that the hypertension 
and hypertensive heart disease has been aggravated by his 
service-connected PTSD.  The Board notes that the deficiency 
with the opinions provided by the VA examiner and Dr. M.G. is 
that they are both speculative, as they consist of phrases 
such as "it certainly could be ...aggravated," "it is 
possible that PTSD could aggravate his hypertension," and 
"PTSD and associated chronic anxiety seems to aggravate his 
hypertension."  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (holding that service connection may not be based on 
resort to speculation or remote possibility).

However, Dr. J.R.'s opinion clearly states, without 
speculation, that "there is a 50% chance that the 
[veteran's] post-traumatic stress disorder has contributed or 
caused [his] hypertension, hypertensive heart disease and 
dilated cardiomyopathy."  The Board notes that Dr. J.R. did 
not provide rationale in support of his decision.  However, 
Dr. J.R.'s is the veteran's treating cardiologist, and his 
opinion is not contradicted by any other medical evidence or 
opinion.  In addition, VA adjudicators are not free to ignore 
or disregard the medical conclusions of a treating physician, 
and are not permitted to substitute their own judgment on a 
medical matter.  See Colvin v. Derwinski, 1 Vet. App. 171 

Therefore, in light of these opinions, the Board finds that 
there is a balance of positive and negative evidence 
concerning the issue as to whether the veteran's hypertension 
and hypertensive heart disease have been aggravated by his 
service-connected PTSD.  See Ashley v. Brown, 6 Vet. App. 52, 
59 (1993), citing 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102 
(under the "benefit-of-the- doubt" rule, where there exists 
"an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue).  Accordingly, the Board finds that service 
connection for hypertension and hypertensive heart disease is 
warranted on the basis of aggravation.  See 38 C.F.R. 
§ 3.310.

Since the Board has granted the claim, there is no need to 
discuss the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
Supp. 2005).  A March 2006 letter by the RO also notified the 
veteran of the type of evidence necessary to establish an 
effective date for his award of service connection.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  


ORDER

Service connection for hypertension and hypertensive heart 
disease is granted. 




____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


